 

EXHIBIT 10.11

ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT dated as of December 28, 2012 (this “AGREEMENT”)
by and among AMCOR Exploration, Inc., a wholly owned subsidiary of APD
ANTIQUITIES, INC., both Nevada corporations (collectively the “BUYER” OR “APD”)
and NORTHERN ADVENTURES, LLC  an Idaho limited liability company and NORTHERN
ADVENTURES, INC., a Nevada corporation (collectively the “SELLERS”; each a
“PARTY” and collectively the “PARTIES”).

W I T N E S S E T H:

WHEREAS, APD entered into a Letter of Intent with NORTHERN ADVENTURES, LLC on
April 8, 2012 (which was subsequently amended) under which APD agreed to provide
interim financial support to NORTHERN ADVENTURES,  LLC in the form of promissory
notes which resulted in loans to date in the aggregate amount of $382,500 as of
the date of this agreement, plus accrued interest at 8% per annum and in the
amount of $31,402 as of November 30, 2012.  It being understood that the PARTIES
agreed to not accrue any interest between November 30 and the closing date, so
long as the closing occurs in the month of December, 2012.  The aggregate amount
of $382,500, plus the accrued interest at 8% per annum  in the amount of $31,402
will be allocated as an initial payment for certain mining assets or the rights
to certain mining assets in addition to a transfer of shares from APD to
NORTHERN ADVENTURES, INC.;




WHEREAS, NA LLC utilized the funds loaned to it by APD to identify certain
properties and mineral assets, whereby NORTHERN ADVENTURES, INC., with the
assistance of NORTHERN ADVENTURES LLC were able to secure certain mining assets,
mineral leases and options to acquire leases on a direct basis;




WHEREAS, the SELLERS and the BUYER executed an OPTION TO PURCHASE ASSETS
AGREEMENT (“OPTION”) dated July 3, 2012, pursuant to which the BUYER was granted
an option (the “OPTION”) to acquire certain assets of SELLERS known as the
NORTHERN ADVENTURES mining assets (“NA MINING ASSETS”).  Simultaneously with the
execution of this AGREEMENT, the BUYER gave written notice of its intent to
exercise the OPTION in accordance with the terms thereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and for other good and valuable consideration the receipt and
adequacy of which is hereby acknowledged, and intending to be legally bound
hereby, the BUYER and the SELLERS hereto agree as follows:

ARTICLE I.

PURCHASE AND SALE OF ASSETS

Section 1.1

Purchase and Sale of the NA MINING ASSETS.  Upon the terms and subject to the
conditions of this AGREEMENT, at the Closing the SELLERS shall sell, transfer,
convey, assign and deliver free from all liens, charges and encumbrances to the
BUYER, and the BUYER shall purchase, acquire and accept from the SELLERS, on the
Closing Date (as defined herein), all right, title and interest in and to the NA
MINING ASSETS owned by the SELLERS as described in Exhibit A and to the
contracts and agreements listed in Exhibit B (the “Assumed Contracts”).    





--------------------------------------------------------------------------------



Section 1.2

Assumption of Liabilities; Excluded Liabilities.

(a)

Except for the Assumed Contracts listed in Exhibit C, the BUYER shall not assume
or be bound by any obligations or liabilities of the SELLERS or any affiliate of
the SELLERS of any kind or nature, known, unknown, accrued, absolute, contingent
or otherwise, whether now existing or hereafter arising.

Section 1.3

Purchase Price.

(a)

The aggregate purchase price (the “Purchase Price”) for the NA MINING ASSETS
shall be (i) the forgiveness of a total of Three Hundred Eighty Two Thousand
Five Hundred ($382,500) dollars of promissory notes and accrued interest made by
BUYER to NORTHERN ADVENTURES LLC pertaining to providing certain services plus
(ii) 71,500,000 unregistered shares of Common Stock of APD ANTIQUITIES, INC.,
Inc., at an agreed-upon fair market value of $0.001 per share (the “SHARES”) to
be delivered to NORTHERN ADVENTURES, INC, in exchange for the NA MINING ASSETS.

(b)

 On the Closing Date, the SELLERS shall deliver all the necessary documentation
to transfer all right, title and interest to the NA MINING ASSETS to the BUYER
and assignments of interest to the unpatented mining claims to be filed in the
appropriate county in each state, as well as with the Bureau of Land Management.

(c)

APD ANTIQUITIES, INC. within Five (5) business days will deliver a physical
stock certificate to NORTHERN ADVENTURES, INC.  in the amount of Seventy One
Million Five Hundred Thousand (71,500,000) shares of restricted common stock.
 It being understood that the shares will be subsequently broken down and
transferred to the shareholder of NORTHERN ADVENTURES, INC.  If required, the
BUYER and each beneficial owner will agree to execute a standard investment
letter and deliver to the BUYER’s independent stock transfer agent.  Each PARTY
(beneficial owner or shareholder of NORTHERN ADVENTURES, INC.) shall in a timely
manner sign and agree to return documentation, receipts or audit confirmations
required in connection with this transaction.  

Section 1.4

Closing; Closing Date.   The closing of the purchase and sale provided for in
this AGREEMENT (herein called the “Closing”) shall be held at the offices of the
SELLERS or such location at to be mutually agreed upon by the BUYER and SELLERS
on or before the fifth business date after the date hereof or such other
location, date and time as to which the PARTIES may agree (such date and time
being referred to herein as the “Closing Date”).

Section 1.5

Items to be Delivered at the Closing by SELLERS.  At the Closing, the SELLERS
shall deliver or cause to be delivered to AMCOR Exploration, Inc.:

(a)

An executed Bill of Sale in form reasonably satisfactory to the BUYER.

(b)

If required by the BUYER, lien searches and such other instruments showing that
there were no financing statements, judgments, taxes or other liens outstanding
against the NA MINING ASSETS sold pursuant to this AGREEMENT.

(c)

A signed Subscription Agreement by NORTHERN ADVENTURES, INC. and each of its
shareholders concerning the acquisition of the SHARES from APD ANTIQUITIES, INC.





2







--------------------------------------------------------------------------------



(d)

All consents required with respect to the assignment of the Assumed Contracts.

(e)

Copy of a shareholder's written consent which collectively exceed Sixty Six and
Two Thirds Percent (66 2/3s) percent of all the issued and outstanding shares of
common stock of NORTHERN ADVENTURES, INC. and a unanimous written consent of the
Board of Directors of NORTHERN ADVENTURES, INC. approving the sale of the NA
MINING ASSETS to the BUYER.  

Section 1.6

Items to be Delivered at the Closing by BUYER.  At the Closing, the BUYER shall
deliver to the SELLERS:

(a)

Within Five (5) business days, physical stock certificates in the aggregate
amount of Seventy One Million Two Hundred Seventeen Thousand Five Hundred
(71,500,000) shares of $001 par value restricted common stock NORTHERN
ADVENTURES, INC., to be distributed on a pro rata basis with regards to their
shareholding in NORTHERN ADVENTURES, INC.

(b)

Copy of a shareholder's written consent which collectively represents 61.23
percent of all the issued and outstanding shares of common stock of APD
ANTIQUITIES, INC. on the date of the written consent on November 5, 2012 and a
unanimous written consent of the Board of Directors of APD ANTIQUITIES, INC.
approving the purchase of the NA MINING ASSETS from the BUYER and the issuance
of the SHARES to the shareholders of NORTHERN ADVENTURES, INC.  

Section 1.7

Post-Closing Access.

(a)

After the Closing, the BUYER agrees upon request to provide to the SELLERS and
its accountants and attorneys, for any reasonable legal or business purpose,
including defending third PARTY claims and preparing such tax returns of the
SELLERS as may be reasonably required after the Closing, copies of relevant
portions of the books and records of the SELLERS delivered to the BUYER under
this AGREEMENT.

Section 1.8

Further Assurances.

(a)

Each PARTY shall, from time to time on being reasonably required to do so by the
other PARTY, now or at any time in the future, do or procure the doing of all
such acts and/or execute or procure the execution of all such documents in a
form reasonably satisfactory to the other PARTY as the other PARTY may
reasonably consider necessary for giving full effect to this AGREEMENT and
securing to the other PARTY the full benefit of the rights, powers and remedies
conferred upon the other PARTY in this AGREEMENT.

(b)

The SELLERS shall promptly transfer or deliver to the BUYER any of the NA MINING
ASSETS delivered to, or retained or received by, SELLERS after the Closing Date.

Section 1.9

Allocation of Purchase Price.  The Purchase Price shall be allocated among the
NA MINIG ASSETS being sold and transferred hereunder in the manner required by
Treasury Regulation §1.1060-1T as determined by the BUYER (the “Allocation”).
 The PARTIES agree that: except as otherwise required by law (i) the Allocation
shall be binding on the PARTIES for all federal, state, local and foreign tax
purposes, and (ii) the PARTIES, if required, shall file respective federal
income tax returns consistent IRS Forms 8594 - Asset Acquisition Statements
under Section 1060, including any required IRS forms, Schedules or amendments
thereto, which shall reflect the allocation set forth in the Allocation pursuant
to this Section.





3







--------------------------------------------------------------------------------




ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE SELLERS


 

The SELLERS hereby represent and warrant to the BUYER as follows:

Section 2.1

Organization and Qualifications of SELLERS.  NORTHERN ADVENTURES INC., is a
corporation duly formed, validly existing and in good standing under the laws of
the state of Nevada with all requisite power and authority to own, sell and
transfer the NA MINING ASSETS and to carry on its business as currently
conducted.  NORTHERN ADVENTURES LLC, is a Limited Liability Company duly formed,
validly existing and in good standing under the laws of the state of Idaho with
all requisite power and authority to carry on its business as currently
conducted.  

Section 2.2

Authority; Binding Obligation.  The SELLERS have the requisite authority and
power to enter into, execute and deliver this AGREEMENT and each agreement,
document and instrument to be executed and delivered by the Seller, pursuant to
this AGREEMENT (collectively the “SELLERS Documents”) and to perform their
respective obligations hereunder.  The execution, delivery and performance by
the SELLERS of this AGREEMENT and each such other agreement, document and
instrument have been duly authorized by all necessary action of the SELLERS.
 This AGREEMENT has been duly executed and delivered by the SELLERS and
constitutes a valid and binding obligation of the SELLERS, enforceable in
accordance with its terms hereof and each of the SELLER’S Documents constitutes,
or when executed and delivered will constitute, valid and binding obligations of
the SELLERS, enforceable in accordance with their terms.

Section 2.3

No Conflict; Required Consents.  The execution, delivery and performance by the
SELLERS of this AGREEMENT and the SELLER’S Documents, the fulfillment of and
compliance with the terms and provisions hereof and the consummation by the
SELLERS of the transactions contemplated hereby, do not and will not: (i) as to
the SELLERS only, conflict with, or result in any violation pursuant to any
provision of, the Articles of Organization, the Existing Operating Agreements
and all amendments thereto (collectively, the “Governing Documents”) of SELLERS;
(ii) conflict with, result in any material breach of, or constitute a material
default (or an event that with notice or lapse of time or both would become a
material default) or result in the termination or acceleration under any
AGREEMENT to which SELLERS are a PARTY or by which SELLERS, or any of the NA
MINING ASSETS, may be bound; (iii) result in or require the creation or
imposition of, or result in the acceleration of, any indebtedness or any lien of
any nature upon, or with respect to any of the NA MINING ASSETS transferred to
the BUYER; (iv) require any consent, approval, authorization or permit of, or
filing with or notification to, any Person not PARTY to this AGREEMENT.  

Section 2.4

Personal Property.

(a)

The SELLERS have good title to, or a valid legal interests in or valid rights
under contract to sell and transfer, all of the mineral rights, options to
acquire existing mineral leases, options to acquire all right, title and
interest in certain unpatented mining claims, rights to ownership of unpatented
mining claims and existing leases to the BUYER.  None of mineral assets or
mineral leases are subject to any mortgage, pledge, lien, conditional sale
agreement, security agreement, encumbrance, fixed charge or floating charge, or
other charge except as specifically disclosed.





4







--------------------------------------------------------------------------------

The NA MINING ASSETS will be sufficient to allow the BUYER to utilize in any
manner deemed appropriate subsequent to the Closing.  The Northern Adventures,
Inc. is the legal and beneficial owner of the assets listed in Exhibit A
attached hereto.  The assets listed in Exhibit A, free and clear of any lien,
encumbrance, pledge, mortgage, security interest, lease charge, conditional
sale’s contract, option, restriction, reversionary interest right of first
refusal, voting trust arrangement, preemptive right, claim under bailment or
storage contract, easement or any other adverse claim or right whatsoever, and
the SELLERS have full right, power and authority to sell, transfer, assign,
convey and deliver all of the NA MINING ASSETS to be sold by it hereunder and
delivery thereof will convey to the BUYER good, absolute and marketable title to
said NA MINING ASSETS, free and clear of any and all liens.  Upon delivery of
the NA MINING ASSETS to the BUYER pursuant to the provisions of this AGREEMENT,
the BUYER will acquire good, valid and marketable title to the NA MINING ASSETS,
free and clear of any and all liens.

Section 2.5

Taxes.   

(a)

The SELLERS confirm that they shall pay any taxes of any kind due relating to
itself or the sale of the NA MINING ASSETS that have or may become due for all
periods which end prior to or which include the Closing Date.  

Section 2.6

Material Contracts.  The SELLERS have provided to the BUYER a true, correct and
complete list of all material contracts (the “MATERIAL CONTRACTS”) to which the
SELLERS are a PARTY or bound which affect, directly or indirectly, any of the NA
MINING ASSETS.  All the Material Contracts are assignable and the SELLERS are
not a PARTY to or subject to any written agreement, arrangement or
understanding, which, either individually or in the aggregate, are material to
the sale of the NA MINING ASSETS by the SELLERS to the BUYER.  All such Material
Contracts are valid, subsisting, in full force and effect and binding upon the
SELLERS and the other PARTIES thereto and enforceable in accordance with their
terms, subject to the qualifications that enforcement of the rights and remedies
created thereby are subject to the effects of any applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or similar laws
affecting creditors’ rights generally or subject to the effects of general
equitable principles (whether considered in a proceeding in equity or at law).
 The SELLERS confirm that they has satisfied in full or provided for or fully
disclosed all its liabilities and obligations thereunder requiring performance
prior to the date hereof, is not in default under any of them, nor does any
condition exist that with notice or lapse of time would constitute such a
default

Section 2.7

Compliance With Laws.   The SELLERS have all permits, registrations, licenses,
certifications, orders and other approvals which are material to the NA MINING
ASSETS and is in compliance in all material respects with all applicable
Federal, state, local or foreign statutes, ordinances, orders, judgments,
decrees and rules and regulations promulgated by any governmental authority
which is required for it to operate the NA MINING ASSETS as presently conducted
and all such permits, licenses, orders and approvals are in full force and
effect and no suspension or cancellation of any of them is pending or, to the
 knowledge of the officers and directors of the SELLERS, threatened and SELLERS
have not received notice of a violation or alleged violation of any such
statute, ordinance, order, rule or regulation relating to the NA MINING ASSETS.

Section 2.8

Certain Business Practices.   No officer, director or stockholder of the
SELLERS, and no employee, consultant, agent or other representative of the
SELLERS or any other person acting on behalf of the SELLERS has, directly or
indirectly, ever given or agreed to give any illegal, unethical or improper gift
or similar benefit to any customer, supplier, distributor, governmental employee
or other Person who is or may be in a position to help or hinder the SELLERS or
assist the SELLERS in connection with any actual or proposed transaction
relating to the NA MINING ASSETS.





5







--------------------------------------------------------------------------------



Section 2.9

Copies of Documents.   The SELLERS have made available for inspection and
copying by the BUYER and its counsel complete and correct copies of all
documents that are material to the NA MINING ASSETS.  

Section 2.10

Broker Fees.   No broker or finder is entitled to any brokerage fees, commission
or finders’ fee in connection with the transactions contemplated by this
AGREEMENT or any other agreement contemplated hereby.

Section 2.11

NA MINING ASSETS.   Upon the Closing, the Northern Adventures, Inc. shall have
conveyed, transferred and assigned to the BUYER all assets, contracts and
information with respect to the NA MINING ASSETS required to be delivered
pursuant to this AGREEMENT, which will allow the BUYER to operate the NA MINING
ASSETS after the Closing Date in the manner reasonably conducted and utilized by
the SELLERS prior to the Closing Date.

Section 2.12

Disclosure.   None of the representations or warranties of the SELLERS contained
in this AGREEMENT and in the certificates, exhibits and schedules delivered by
the SELLERS pursuant to this AGREEMENT contain any untrue statement of a
material fact, or omit to state a material fact necessary in order to prevent
such representations and warranties from being misleading in light of the
circumstances under which they were made.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE BUYER; COVENANTS

The BUYER hereby makes the following representations and warranties to the
SELLERS.  

Section 3.1

Organization; Authority; Binding Obligation.    APD ANTIQUITIES, INC.  is a duly
organized Corporation, validly existing and in good standing under the laws of
the State of Nevada and AMCOR EXPLORATION, INC. is its wholly owned subsiidary
(collectively the BUYER).  The BUYER has the requisite authority and power,
pursuant to a resolution passed by the majority of its board of directors to
enter into, execute and deliver this AGREEMENT and each agreement, document and
instrument to be executed and delivered by the BUYER pursuant to this AGREEMENT
listed on Exhibit C (collectively the “BUYER Documents”) and to perform its
obligations hereunder.  The execution, delivery and performance by the BUYER of
this AGREEMENT and each such other agreement, document and instrument have been
duly authorized by all necessary action of the BUYER.  This AGREEMENT has been
duly executed and delivered by the BUYER and each of the BUYER Documents
constitutes, or when executed and delivered will constitute, valid and binding
obligations of the BUYER, as the case may be, enforceable in accordance with
their terms.

Section 3.2

No Conflict; Required Consents.   The execution, delivery and performance by the
BUYER of this AGREEMENT and the BUYER Documents, the fulfillment of and
compliance with the terms and provisions hereof and thereof and the consummation
by  the BUYER of the transactions contemplated hereby and thereby, do not and
will not: (i) conflict with, or violate or result in any violation pursuant to
any provision of, the Governing Documents of the BUYER, as the case may be; (ii)
conflict with, result in any material breach of, or constitute a material
default (or an event that with notice or lapse of time or both would become a
default) or result in the termination or acceleration under any material
AGREEMENT to which the BUYER is a PARTY or by which the BUYER may be bound; or
(iii) except as set forth herein, require any consent, approval, authorization
or permit of, or filing with or notification to, any person not PARTY to this
AGREEMENT.





6







--------------------------------------------------------------------------------



Section 3.3

Broker Fees.   No broker or finder is entitled to any brokerage fees, commission
or finders’ fee in connection with the transactions contemplated by this
AGREEMENT or any other agreement contemplated hereby.

Section 3.4

Disclosure.   None of the representations or warranties of the BUYER contained
in this AGREEMENT and in the certificates, exhibits and schedules delivered by
the BUYER pursuant to this AGREEMENT contain any untrue statement of a material
fact, or omit to state a material fact necessary in order to prevent such
representations and warranties from being misleading in light of the
circumstances under which they were made.

Section 3.5

Notice of Default.   Promptly upon the occurrence of, or promptly upon the
PARTIES becoming aware of the impending or threatened occurrence of, any event
which would cause or constitute a breach or default, or would have caused or
constituted a breach or default had such event occurred or been known to such
PARTY prior to the date hereof, of any of the representations, warranties or
covenants of such PARTY contained in or referred to in this AGREEMENT or in any
Schedule referred to in this AGREEMENT, or of its inability to satisfy any
conditions of Closing, such PARTY shall give detailed written notice thereof to
the other PARTY and shall use its best efforts to prevent or promptly remedy the
same.

Section 3.6

Consummation of AGREEMENT.   The PARTIES hereto shall use their best efforts to
perform and fulfill all conditions and obligations on its part to be performed
and fulfilled under this AGREEMENT, to the end that the transactions
contemplated by this AGREEMENT shall be fully carried out.  Until the Closing or
the termination of this AGREEMENT, except as mutually agreed in writing by the
PARTIES, neither the SELLERS nor any of their employees, representatives or
agents shall, directly or indirectly, solicit, encourage, initiate or induce the
making of any inquiries or proposals for the acquisition of any of the NA
ASSETS, any capital stock of the SELLERS or furnish information to, or engage in
negotiations relating to the foregoing or otherwise cooperate in any way with,
or accept any proposal relating to the foregoing from, any Person or group other
than the BUYER and their respective officers, employees, representatives or
agents, and the SELLERS shall restrict any such employee, representative or
agent from doing any of the foregoing.

Section 3.7

Notice to Third PARTIES.  After the Closing, at the request of the BUYER, the
SELLERS and the BUYER shall send a jointly executed letter to those persons and
entities as the BUYER may request notifying such persons or entities of the
consummation of the transactions contemplated by this AGREEMENT.

Section 3.8

Confidentiality.   The SELLERS agree that, after the Closing has been
consummated, that each PARTY and its respective officers, directors, agents,
representatives and employees and affiliates (collectively, its
“Representatives”) will hold in strict confidence, and will not distribute or
make available, any confidential or proprietary data or information that is used
in connection with or related to the NA ASSETS:

(a)

information which, as of the date hereof, is published or otherwise generally
available to the public;

(b)

information which after the date hereof becomes available to the public other
than through an act or omission of the or its Representatives which is in
violation of the provisions hereof;

(c)

information rightfully acquired from a third PARTY which did not obtain such
information under a pledge of confidentiality;





7







--------------------------------------------------------------------------------



(d)

information which is developed by the disclosing PARTY independently of the
relationship established by this AGREEMENT; or

(e)

information which is compelled to be disclosed by legal process, in which case
the SELLERS shall notify the BUYER as soon as practicable after it becomes aware
of such requirement, and shall cooperate with the BUYER in obtaining a
protective order.

Section 3.9

Maintenance of Insurance.  Until the Closing Date, the SELLERS will maintain in
full force and effect all applicable insurance policies, and will comply with
all laws affecting the operation of the NA MINING ASSETS consistent with prior
practices and will give the BUYER notice of any unusual event or circumstance
affecting the NA MINING ASSETS which the SELLERS become aware of; provided,
however, that the BUYER shall be responsible for procuring its own insurance
policies on and after the Closing.

Section 3.10

Supplements to Schedules.  Prior to the Closing, the PARTIES will supplement or
amend the Schedules hereto with respect to any matter hereafter arising which,
if existing or occurring at the date of this AGREEMENT, would have been required
to be set forth or described in such Schedules.  No supplement or amendment of
the Schedules made pursuant to Section 4.9 shall be deemed to cure any breach of
any representation or warranty made in this AGREEMENT unless the other PARTIES
specifically agree thereto in writing.

Section 3.11

Compliance.   Each PARTY shall use its best efforts to take or cause to be
taken, all action and do or cause to be done all things necessary, proper or
advisable to consummate the transactions contemplated by this AGREEMENT,
including, without limitation, to obtain all consents, approvals and
authorization of third PARTIES, and to make all filings with and give all
notices to third PARTIES which may be necessary or required to be obtained by it
in order to effectuate the transactions contemplated hereby and to otherwise
comply and fulfill such PARTY’s obligations hereunder and thereunder.   

Section 3.12

Severability of Covenants.  The SELLERS and the BUYER agree that the foregoing
covenants are reasonable and valid in geographical and temporal scope and in all
other respects and that the SELLERS have received full and adequate
consideration therefore.  If any court determines that any of such covenants or
any part thereof is invalid or unenforceable, the remainder of such covenants
shall not thereby be affected and shall be given full effect, without regard to
the invalid portions.  If any court determines that any of the foregoing
covenants, or any part thereof, is unenforceable because of the duration or
geographic scope of such provision, and should such court reduce the duration or
scope of such provision, as the case may be, such provision in its reduced form
shall then be enforceable.

ARTICLE IV.

CONDITIONS OF CLOSING

Section 4.1

Conditions to the Obligations of the BUYER.   The obligation of the BUYER to
consummate this AGREEMENT and the transactions contemplated hereby is subject to
the fulfillment, prior to or at the Closing, of all of the following conditions
precedent and the delivery of the following documents:

(a)

Representations and Warranties.  Each of the representations and warranties of
the SELLERS contained in Article II shall be true and correct in all material
respects as though made on and as of the Closing.





8







--------------------------------------------------------------------------------



(b)

Covenants.  The covenants and agreements contained in this AGREEMENT to be
complied with by the SELLERS at or before the Closing shall have been complied
with in all material respects.

(c)

Delivery of Required Consents.  The SELLERS shall deliver to the BUYER the
consents required pursuant to Section 1.5(d).

(d)

Deliveries of the SELLERS. All deliveries required to have been made by the
SELLERS under Section 1.5 at the Closing shall have been delivered.

Section 4.2

Conditions to Obligations of SELLERS.   The SELLERS’ obligation to consummate
this AGREEMENT and the transactions contemplated hereby is subject to the
fulfillment, prior to or at the Closing, of all of the following conditions
precedent and the delivery of the following documents:

(a)

Representations and Warranties.  Each of the representations and warranties the
BUYER contained in Article III shall be true and correct in all material
respects as though made on and as of the Closing.

(b)

Covenants.  The covenants and agreements contained in this AGREEMENT to be
complied with by the BUYER at or before the Closing shall have been complied
with in all material respects.

(c)

Deliveries of the BUYER.  All deliveries required to have been made by the BUYER
under Section 1.6 at the Closing shall have been delivered.

Section 4.3

Conditions to Obligations of All PARTIES to Close.   The respective obligations
of each PARTY hereunder are subject to the satisfaction, at or before the
Closing, of all of the conditions set out below.

Absence of Litigation.  There shall not have been issued and be in effect any
preliminary or permanent injunction or other order of any court or tribunal of
competent jurisdiction which (i) prohibits or makes illegal the purchase by the
BUYER of the NA MINING ASSETS, (ii) would require the divestiture by the BUYER
of all or a material portion of the NA MINING ASSETS as a result of the
transactions contemplated hereby, or (iii) would impose limitations on the
ability of the BUYER to effectively exercise full rights of ownership of the NA
MINING ASSETS, or of a material portion of the NA MINING ASSETS as a result of
the transactions contemplated by this AGREEMENT, or (iv) under any Applicable
Law, enjoins or otherwise materially impairs the consummation of the
transactions contemplated by this AGREEMENT.  “Applicable Law” shall mean, with
respect to any Person, any domestic or foreign, federal, state or local statute
law, ordinance, rule, administrative interpretation, regulation, order, writ,
injunction, directive, judgment, decree or other requirement of any authority
applicable to such Person or any of its affiliates or any of their respective
properties, assets, officers, directors general partners, managers, employees,
consultants or agents (in connection with such officer’s director’s general
partner’s, manager’s employees, consultant’s or agent’s activities on behalf of
such Person or by one of its affiliates).

(a)

No Injunction.  On the Closing Date there shall be no effective injunction,
writ, preliminary restraining order or any order of any nature issued by a court
of competent jurisdiction directing that the transactions provided for herein or
any of them not be consummated as so provided or imposing any conditions on the
consummation of the transactions contemplated hereby which the BUYER deems
unacceptable in its sole discretion.





9







--------------------------------------------------------------------------------

ARTICLE V.

RIGHTS AND OBLIGATIONS SUBSEQUENT TO CLOSING

Section 5.1

Survival of Warranties.   With the exception of those covenants which are to be
performed after the Closing which shall survive until a claim thereon is barred
by the applicable statute of limitation, each representation, warranty, covenant
and agreement contained herein or in any SELLERS’ Document or BUYER Document
shall survive the execution and delivery of this AGREEMENT and the Closing and
shall thereafter terminate and expire on the third (3rd) anniversary of the
Closing Date (or such longer period as set forth in the succeeding sentences).
 The obligation of the SELLERS to indemnify the BUYER with respect to any
liability of the SELLERS not expressly assumed hereunder by the BUYER, shall
survive until the third (3rd) anniversary of the Closing Date.  There shall be
no limit on the survival of the indemnification obligations of the SELLERS for
breaches of the representations or warranties made as to the transfer of legal
and valid title to the NA ASSETS.  The indemnification obligations of the
SELLERS for breaches of the representation and warranties made with respect to
Taxes or Tax matters shall survive until ninety days following the expiration of
the applicable statute of limitations.  If written notice of a claim has been
given prior to the expiration of the applicable representation, warranty,
covenant or agreement, than such claim shall survive the expiration of the
relevant representation, warranty, covenant or agreement until the final
resolution of such claim.

Section 5.2

Delivery of Property Received by the SELLERS or the BUYER After Closing.  From
and after the Closing, the BUYER shall have the right and authority to collect,
for the account of the BUYER, all NA MINING ASSETS which shall be transferred or
are intended to be transferred to the BUYER as part of the NA MINING ASSETS as
provided in this AGREEMENT in Exhibit A.  The SELLERS agree that they will
transfer or deliver to the BUYER promptly after the receipt thereof; any other
property which the SELLERS received after the Closing Date in respect of any
assets transferred or intended to be transferred to the BUYER as part of the NA
MINING ASSETS under this AGREEMENT.

ARTICLE VI.

TERMINATION

Section 6.1

Right to Terminate.   Notwithstanding anything to the contrary set forth in this
AGREEMENT, this AGREEMENT may be terminated and the transactions contemplated
herein abandoned at any time prior to the Closing:

(a)

by mutual written consent of the PARTIES hereto;

(b)

by either the BUYER or the SELLERS if the Closing shall not have occurred within
30 days of the date of this AGREEMENT; provided, however, that the right to
terminate this AGREEMENT shall not be available to any PARTY whose failure to
fulfill any obligation under this AGREEMENT has been the cause of, or resulted
in, the failure of the Closing Date to occur on or before such date;

(c)

by the SELLERS if the BUYER (i) breaches its representations and warranties,
(ii) fails to comply with any of its covenants or agreements contained herein,
or (iii) if any of the conditions to closing set forth are not satisfied or
capable of being satisfied on or before the Closing Date; or

(d)

by the BUYER if the SELLERS (i) breach their representations and warranties,
(ii) fails to comply with any of its covenants or agreements contained herein,
or (iii) if any of the





10







--------------------------------------------------------------------------------

conditions to closing set forth are not satisfied or capable of being satisfied
on or before the Closing Date.

Section 6.2

Obligations to Cease.   Subject to the next sentence, if this AGREEMENT is
terminated pursuant to Section 6.1 hereof, all rights and obligations of the
PARTIES under this AGREEMENT shall thereafter terminate and there shall be no
liability of any PARTY hereto to any other PARTY except for the obligations set
forth in Sections 8.1 and 8.8 hereof.  Termination of this AGREEMENT pursuant to
Section 6.1 shall not, however, limit or impair any remedies that the
terminating PARTY may have with respect to a breach or default by the other
PARTY prior to the date of termination of its representations, warranties,
covenants or agreements or obligations under this AGREEMENT.  

Section 6.3

Termination Upon Default.   Either PARTY may terminate this AGREEMENT by giving
notice to the other on or prior to the Closing Date, without prejudice to any
rights or obligations it may have, if (a) after written notice of termination
specifying the subsection of Section 6.1 in the case of a breach which  is by
nature incapable of being cured, or written notice of the termination specifying
the subsection of Section 6.1 and the passage of ten (10) Business Days, or such
shorter period as may end upon the scheduled Closing Date in the case of grounds
for termination which by its nature is capable of being cured, the other PARTY
has failed in the due and timely performance of any of its covenants or
agreement.

ARTICLE VII.

INDEMNIFICATION

Section 7.1

Indemnification of the SELLERS.  

(a)

The BUYER shall, from and after the Closing, defend and promptly indemnify and
hold harmless SELLERS, each of its affiliates, and each of their respective
stockholders, members, partners, directors, officers, managers, employees,
agents, attorneys and representatives (collectively the “SELLERS Indemnified
PARTIES”), from, against any and all Losses, suffered or incurred by any such
PARTY and which may arise out of or result from (i) any breach of any
representation, warranty, covenant or agreement of BUYER contained in this
AGREEMENT or in any other BUYER Documents, (ii) any breach or failure of
observance or performance of any covenant, agreement or commitment made by the
BUYER hereunder or under any document or instrument relating hereto or executed
pursuant hereto, and (iii) the enforcement by any SELLERS Indemnified PARTY of
any of its rights under any other covenants contained in this AGREEMENT or any
other BUYER Document.  

Section 7.2

Indemnification of the BUYER.  

(a)

The SELLERS shall, from and after the Closing, defend, indemnify, and hold
harmless the BUYER, and its officers, directors, stockholders and affiliates
(collectively “BUYER Indemnified PARTIES”) from, against, for and in respect of
and pay any and all Losses suffered, sustained, incurred or required to be paid
by the BUYER by reason of (i) any and all obligations and liabilities of
SELLERS, other than obligations arising and required to be performed under the
Assumed Contracts after the Closing; (ii) any breach of any representation,
warranty, covenant or agreement of SELLERS contained in this AGREEMENT or any
other SELLERS Document, (iii) the enforcement by any BUYER Indemnified PARTY of
any of its rights under any other indemnification covenant contained in this
AGREEMENT or any other SELLERS Document, (iv) any claims, suits, actions,
complaints, allegations or demands which have been or may be brought





11







--------------------------------------------------------------------------------

against SELLERS or any of its affiliates and any of their respective officers,
directors, employees or agents with respect to infringement of or by the
Intellectual Property; (v) any failure to comply with the laws relating to bulk
transfers or fraudulent conveyances applicable to the transaction contemplated
by this AGREEMENT; (vi) any failure to obtain any consents to assign the
Assigned Contracts hereto.  

Section 7.3

Notice to Indemnifying PARTY.   Any PARTY (the “Indemnified PARTY”) seeking
indemnification pursuant to this AGREEMENT shall promptly give the PARTY from
whom such indemnification is sought (the “Indemnifying PARTY”) written notice of
the matter with respect to which indemnification is being sought, which notice
shall specify in reasonable detail, if known, the amount or an estimate of the
amount of the liability arising therefrom and the basis of the claim or
indemnification obligation.  Such notice shall be a condition precedent to any
liability of the Indemnifying PARTY for indemnification hereunder, but the
failure of the Indemnified PARTY to give such prompt notice shall not adversely
affect the Indemnified PARTY’s right to indemnification hereunder except, and
only to the extent that, in the case of a claim made by a third PARTY, the
defense of that claim is materially prejudice by such failure.

Section 7.4

Third PARTY Claims.   

Defense by Indemnifying PARTY.  In connection with any indemnification claim
arising out of a claim or legal proceeding (a “Third PARTY Claim”) by a Person
who is not a PARTY to this AGREEMENT, the Indemnifying PARTY at its sole cost
and expense may, upon written notice to the Indemnified PARTY, assume the
defense of any such Third PARTY Claim if it acknowledges to the Indemnified
PARTY in writing its obligations to indemnify the Indemnified PARTY with respect
to such Third PARTY Claim (subject to any limitations on such liability
contained in this AGREEMENT and provides reasonable assurances that it has the
resources (both financial and personnel) to maintain the assumption of such
defense (the “Reasonable Assurances”).  If the Indemnifying PARTY assumes the
defense of any such Third PARTY Claim, it may use counsel of its choice to
prosecute such defense, subject to the approval of such counsel by the
Indemnified PARTY, which approval shall not be unreasonably withheld or delayed.
 The Indemnified PARTY shall be entitled to participate in (but not control) the
defense of any such Third PARTY Claim, with its counsel and at its own expense.
 If the Indemnifying PARTY assumes the defense of any such Third PARTY Claim,
the Indemnifying PARTY shall take all steps necessary to pursue the resolution
thereof in a prompt and diligent manner, and the Indemnified PARTY shall
cooperate with the Indemnifying PARTY in such defense and make available to the
Indemnifying PARTY all witnesses, pertinent records, materials and information
in the Indemnified PARTY’s possession or its control relating thereto as are
reasonably required by the Indemnifying PARTY, without cost to the Indemnifying
PARTY.  The Indemnifying PARTY shall be entitled to consent to a settlement of,
or the stipulation of any judgment arising from, any such Third PARTY Claim,
with the consent of the Indemnified PARTY, which consent shall not be
unreasonably withheld or delayed; provided, however that no such consent shall
be required from the Indemnified PARTY if (i) the Indemnifying PARTY pays or
causes to be paid all Losses (defined below) arising out of such settlement or
judgment concurrently with the effectiveness thereof (as well as all other
Losses theretofore incurred by the Indemnified PARTY which then remain unpaid or
unreimbursed), (ii) in the case of a settlement, the settlement is conditioned
upon a complete release by the claimant of the Indemnified PARTY, and (iii) such
settlement or judgment does not require the encumbrance of any asset of the
Indemnified PARTY or impose any restriction upon its conduct of business or
otherwise adversely affect its business.  “Losses” shall be defined as all
damages, awards, judgments, assessments, fines, penalties, charges, costs,
expenses and other payments however suffered or characterized, all interest
thereon, all costs and expenses of investigating any claim, lawsuit of
arbitration and any appeal therefrom, all reasonable attorneys’, accountants’,
investment bankers’, and expert witness’ fees incurred in connection therewith,
whether or not such claim, lawsuit or arbitration is ultimately defeated and,
subject to ARTICLE VII, all





12







--------------------------------------------------------------------------------

amounts paid incident to any compromise or settlement of any such claim, lawsuit
or arbitration; provided, however, that “Losses” shall not include any punitive
or consequential damages.

(a)

Defense by Indemnified PARTY.  If the Indemnifying PARTY acknowledges in writing
its obligation to indemnify the Indemnified PARTY with respect to such Third
PARTY Claim but declines to assume and control the defense thereof or fails to
give notice of its intention to do so to the Indemnified PARTY within fifteen
(15) days after its receipt of notice of such Third PARTY Claim from the
Indemnified PARTY or fails to provide the Reasonable Assurances, the Indemnified
PARTY shall have the right to assume and control the defense of such Third PARTY
Claim; the Indemnifying PARTY shall cooperate with the Indemnified PARTY in such
defense and make available to the Indemnified PARTY, at the Indemnifying PARTY’s
expense, all such witnesses, records, materials and information in the
Indemnifying PARTY’s possession or under its control relating thereto as are
reasonably required by the Indemnified PARTY; and the Indemnifying PARTY shall
be permitted to join in the defense of (but not control) such Third PARTY Claim
and employ counsel at its expense.  No such Third PARTY Claim may be settled by
the Indemnified PARTY without the prior written consent of the Indemnifying
PARTY, which shall not be unreasonably withheld.  

(b)

Dispute as to Indemnification Responsibility.  If the Indemnifying PARTY does
not acknowledge in writing its obligation to indemnify the Indemnified PARTY
with respect to such Third PARTY Claim, the Indemnified PARTY may assume and
control the defense thereof and the Indemnifying PARTY shall cooperate with the
Indemnified PARTY in such defense and make available to the Indemnified PARTY,
at the Indemnified PARTY’s expense, all such witnesses, records, materials and
information in the Indemnifying PARTY’s possession or under its control relating
thereto as are reasonably required by the Indemnified PARTY.  The Indemnifying
PARTY shall be permitted to join in the defense of (but not control) such Third
PARTY Claim and employ counsel at is expense.  No such Third PARTY Claim may be
settled by either PARTY without the prior written consent of the other PARTY,
which shall not be unreasonably withheld.  In the event that it is ultimately
determined that the Indemnified PARTY is not entitled to indemnity hereunder
with respect to such Third PARTY Claim, the Indemnifying PARTY shall have no
liability to the Indemnified PARTY with respect to any Losses relating thereto.
 In the event that it is ultimately determined that the Indemnified PARTY is
entitled to indemnity hereunder with respect to such Third PARTY Claim, the
Indemnifying PARTY shall be liable to the Indemnified PARTY for all Losses
sustained by the Indemnified PARTY relating thereto; provided, however, that in
the event that a settlement offer solely for money damages is made by the Third
PARTY Claimant, and the Indemnifying PARTY notifies the Indemnified PARTY in
writing of the Indemnifying PARTY’s willingness to accept the settlement offer
and pay the amount called for by such offer together with all of the legal fees
incurred by Indemnified PARTY to the extent it has assumed the defense of such
Third PARTY Claim, in the event that it is ultimately determined that the
Indemnified PARTY is entitled to indemnity hereunder with respect to such Third
PARTY Claim, and the Indemnified PARTY declines to accept such offer, the
liability, if any, of the Indemnifying PARTY hereunder shall be limited to the
lesser of (i) the amount of the settlement offer the Indemnified PARTY declined
to accept or (ii) the aggregate Losses of the Indemnified PARTY with respect to
such claim.

(c)

Mixed Responsibility.  If a Third PARTY Claim presents an issue of mixed
responsibility among the PARTIES, or a circumstances as to which each of them
may be required hereunder to indemnify the other in part, each of the PARTIES
shall be entitled to assume and control the defense of such portion of such
Third PARTY Claim for which it will bear responsibility at its expense and
through counsel of its choice.  Each PARTY shall cooperate with the other in
such defense and make available to the other PARTY, at the other PARTY’s
expense,





13







--------------------------------------------------------------------------------

all witnesses, pertinent records, materials and information in such PARTY’s
possession or under such PARTY’s control relating thereto as are reasonably
required by the other PARTY.  No such Third PARTY Claim may be settled by either
PARTY without the prior written consent of the other PARTY, which shall not be
unreasonably withheld.

(d)

Unauthorized Settlement.  If the Indemnified PARTY settles a Third PARTY Claim
without the consent of the Indemnifying PARTY in contravention of any of the
provisions contained herein, the Indemnified PARTY shall not be entitled to
indemnity hereunder with respect to such Third PARTY Claim.

Section 7.5

Limitations Upon Indemnification.

(a)

Indemnification Threshold.

(i)

The SELLERS.  Notwithstanding anything to the contrary in this Article VII, the
SELLERS shall not be liable under this Article VII for any Losses resulting from
any breach of a representation, warranty, covenant or agreement contained in
this AGREEMENT or in any other SELLERS Document unless such claim involves
Losses in excess of Ten Thousand Dollars ($10,000) or the aggregate amount of
all such indemnifiable Losses incurred or suffered exceeds Ten Thousand Dollars
($10,000), in which case the SELLERS shall thereafter be liable for all
indemnifiable Losses on a dollar-for-dollar basis without regard to such
Threshold.

(ii)

The BUYER.  Notwithstanding anything to the contrary in this Article VII, the
BUYER shall not be liable under this Article VII for any Losses resulting from
any breach of a representation, warranty, covenant or agreement contained in
this AGREEMENT or in any other BUYER Document unless such claim involves Losses
in excess of Ten Thousand Dollars ($10,000) or the aggregate amount of all such
indemnifable Losses incurred or suffered exceeds Ten Thousand Dollars ($10,000),
and then in which case the BUYER shall thereafter be liable for all
indemnifiable Losses on a dollar-for-dollar basis without regard to such
Threshold.

(b)

Invoices.  Any request for indemnification of specific costs shall include
invoices and supporting documents containing reasonably detailed information
about the costs and/or damages for which indemnification is being sought.

(c)

Computation of Losses.  For purposes of calculating any Losses suffered by an
Indemnified PARTY pursuant to this AGREEMENT, or under any other specific
indemnification covenant contained in this AGREEMENT, each Loss shall bear
interest at a fluctuating rate of interest equal to the prime rate (as published
in the Wall Street Journal) from the date incurred to the date the
indemnification payments with respect thereto is made.

Section 7.6

Exclusive Remedy.   From and after the Closing, the indemnities set forth in
Sections 7.1 and 7.2 shall be the exclusive remedies of BUYER and SELLERS and
their officers, directors, employees, agents and affiliates for any breach by
the other of any representation, warranty, covenant or agreement contained in
this AGREEMENT; no such Person shall be entitled to any further indemnification
rights or claims of any nature whatsoever in respect thereof, all of which such
Persons hereby waive; and the PARTIES shall not be entitled to a rescission of
this AGREEMENT.





14







--------------------------------------------------------------------------------

ARTICLE VIII.

MISCELLANEOUS

Section 8.1

Fees and Expenses.  Except as otherwise provided in this AGREEMENT, each PARTY
will bear its own direct expenses incurred in connection with the negotiation
and preparation of this AGREEMENT and the other SELLERS Documents and BUYER
Documents, as the case may be, and the consummation and performance of the
transactions contemplated by herein and therein

Section 8.2

Notices.   All notices and other communications hereunder shall be in writing
and shall be deemed to have been given if delivered personally or sent by
facsimile transmission, overnight courier, or certified, registered or express
mail, postage prepaid. Any such notice shall be deemed given when so delivered
personally or sent by facsimile transmission (provided that a confirmation copy
is sent by overnight courier), one day after deposit with an overnight courier,
or if

Section 8.3

 mailed, five days after the date of deposit in the United States mails, as
follows:

To BUYER:

AMCOR Exploration, Inc and APD ANTIQUITIES, INC.,

1314 South Grand Blvd, Suite 2

Spokane, WA. 99202

Attention:  Cindy K. Swank, President

Facsimile:  (509) 623-0121




With a copy to:

Michael Espey, Esq.

318 18th Ave. E.

Seattle, WA 98112

Phone: (206) 860-6022




To SELLERS:

Northern Adventures, LLC

1028 East Larch

Osburn, ID 83849




Northern Adventures, Inc.

441 West 14th

Spokane, WA. 99202




Any notice given hereunder may be given on behalf of any PARTY by his counsel or
other authorized representatives.  The address of any PARTY may be changed on
notice to the other PARTY duly served in accordance with the foregoing
provisions.

Section 8.4

Governing Law.   This AGREEMENT is made pursuant to and shall be governed and
construed in accordance with the laws of the State of Nevada, without regard to
the principles of conflict of laws thereof (the “Governing Law”).  Each PARTY
hereto (A) hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any court of the State of North Dakota or any federal court
sitting in the State of Nevada for purposes of any suit, action or other
proceeding arising out of this AGREEMENT or the subject matter hereof brought by
any PARTY, (B) hereby waives and agrees not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this AGREEMENT





15







--------------------------------------------------------------------------------

or the subject matter hereof may not be enforced in or by such court, and (C)
hereby agrees not to assert in any such action, suit, or proceeding any right to
a jury trial.  Each PARTY hereby consents to service of process by certified
mail at the address set forth in this AGREEMENT and agrees that its submission
to jurisdiction and its consent to service of process by mail is made for the
express benefit of the other PARTY hereto.  Final judgment against any PARTY, in
any action, suit or proceeding shall be conclusive, and may be enforced in other
jurisdictions (A) by suit, action or proceeding on the conclusive evidence of
the fact and of the amount of any indebtedness or liability of the PARTY therein
described or (B) in any other manner provided by or pursuant to the laws of such
other jurisdiction.

Section 8.5

Entire AGREEMENT.   This AGREEMENT, including the Schedules and Exhibits hereto
and the SELLERS Documents and BUYER Documents herewith are intended to embody
the complete, final and exclusive AGREEMENT among the PARTIES with respect to
the purchase of the Assets and the related transactions and are intended to
supersede all previous negotiations, commitments and writings agreements and
representations, written or oral, with respect thereto and may not be contracted
by evidence of any such prior or contemporaneous agreement, understanding or
representations, whether written of oral.

Section 8.6

Assignability; Binding Effect.   This AGREEMENT may not be assigned by a PARTY
without the prior written consent of the other PARTIES hereto, which shall not
be unreasonably withheld.  Notwithstanding the foregoing, the BUYER may, in its
discretion, transfer and assign its interests herein, or a portion thereof, to
their respective affiliates.  This AGREEMENT and the rights, covenants,
conditions and obligations of the respective PARTIES hereto and any instrument
or agreement executed pursuant hereto shall be binding upon and enforceable by,
and shall inure to the benefit of, the PARTIES hereto and their respective
heirs, successors and permitted assigns and legal representatives.

Section 8.7

Execution in Counterparts.   For the convenience of the PARTIES and to
facilitate execution, this AGREEMENT may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.  In making proof of this AGREEMENT, it
shall not be necessary to produce or account for more than one counterpart
evidencing execution by each PARTY hereto.   Delivery of a telecopied or
facsimile version of one or more signatures on this AGREEMENT shall be deemed
adequate delivery for purposes of this AGREEMENT.

Section 8.8

Amendments.   This AGREEMENT may not be amended or modified, nor may compliance
with any condition or covenant set forth herein be waived, except by a writing
duly and validly executed by each PARTY hereto, or in the case of a waiver, the
PARTY waiving compliance; provided, however that no such waiver shall operate as
a waiver of, or estoppel with respect to, any subsequent or other failure.
 Whenever this AGREEMENT requires or permits a waiver or consent by or on behalf
of any PARTY hereto, such waiver or consent shall be given in writing.

Section 8.9

Publicity.  Prior to the Closing Date and except if and insofar as required by
law (including any applicable stock exchange regulation), no press releases,
announcements or public disclosure of this AGREEMENT or the transactions
contemplated by this AGREEMENT, other than in connection with the efforts of the
owners of the BUYER and key stockholders of the SELLERS, and their respective
agents, to raise funds pursuant to a private placement transaction of the
BUYER’s equity securities, shall be made by a PARTY to this AGREEMENT without
the prior knowledge and written consent of the BUYER and the SELLERS; provided
that subsequent to the Closing Date the BUYER shall not be limited by this
provision.

Section 8.10

Agreement to Continue in Full Force.  Subject to Article VI, this AGREEMENT
shall, insofar as it remains to be performed, continue in full force and effect
notwithstanding Closing.





16







--------------------------------------------------------------------------------



Section 8.11

Severability.   In the event that any one or more of the provisions contained in
this AGREEMENT, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained in this AGREEMENT shall not be in any way
impaired thereby, it being intended that all of the rights and privileges of the
PARTIES hereto shall be enforceable to the fullest extent permitted by law.

Section 8.12

Section Headings.   The Section headings of this AGREEMENT are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

Section 8.13

Gender and Tenure.   Where the context or construction requires, all words
applied in the plural shall be deemed to have been used in the singular, and
vice versa; the masculine shall include the feminine and neuter, and vice versa;
and the present tense shall include the past and future tense and vice versa.

Section 8.14

Third-Party Rights.   Nothing in this AGREEMENT, whether express or implied, is
intended to confer rights or remedies under or by reason of this AGREEMENT on
any Persons other than the PARTIES to it, each Indemnified PARTY and their
respective successors and assigns, nor is anything in this AGREEMENT intended to
relieve or discharge the obligation or liability of any third Persons to any
PARTY to this AGREEMENT, nor shall any provisions give any third Persons any
right of subrogations over or action against any PARTY to this AGREEMENT.

Section 8.15

Construction.   The language in all parts of this AGREEMENT shall in all cases
be construed simply, accurately to its fair meaning, and not strictly for our
against any of the PARTIES hereto, without limitation, there shall be no
presumption against any PARTY on the ground that such PARTY was responsible for
drafting this AGREEMENT or any part thereof, and any rule of law, or any legal
decision that would require interpretation of any claimed ambiguities in this
AGREEMENT against the PARTY that drafted it has no application and is expressly
waived.

IN WITNESS WHEREOF, the PARTIES have caused this AGREEMENT to be executed in
their respective names by their respective officers duly authorized, as of the
date first written above.




AMCOR EXPLORATION, INC




By:

/s/ Cindy K. Swank

Name:  Cindy K. Swank

Title:  President










APD ANTIQUITIES, INC., INC.







By:

/s/ Cindy K. Swank

Name:  Cindy K. Swank

Title:  President





17







--------------------------------------------------------------------------------







NORTHERN ADVENTURES LLC







By:

/s/ Floyd Short

Name:  Floyd Short

Title:  Managing Partner







NORTHERN ADVENTURES, INC.










By:

/s/ Martin Clemets

Name:  Martin Clemets

Title:  President








18







--------------------------------------------------------------------------------

Exhibit A

NORTHERN ADVENTURE, INC. MINING ASSETS

At closing the following assets of the SELLERS, defined as the “NAMINING ASSETS”
will be acquired by the BUYER:




I.

All right, title and interest in 83 unpatented mining claims located in the
following geographic areas:




PROJECT NAME

NUMBER OF UNPATENTED

MINING CLAIMS

COUNTY

STATE

 

 

 

 

Torodo Creek/Bodie

 

27 unpatented claims




Okanogan




WA




Box Canyon

 

15 unpatented claims

Stevens

WA

McKinley-McNalley

 

15 unpatented claims




Stevens




WA




North Moccasin

26 unpatented claims

Fergus

MT







II.

All right, title and interest in the following mineral leases.




PROJECT NAME

NUMBER AND TYPE OF

MINING CLAIMS

COUNTY

STATE

 

 

 

 

Bayhorse Silver

 

21 unpatented and 3 patented claims

 

Baker

OR

Quartz Creek

20 unpatented claim

9 unpatented

8 unpatented

  

Mineral

MT

Trout Creek

10 unpatented

48 unpatented

  

Mineral




MT




Vienna

18 unpatented

 

Shoshone

ID

Monitor-Richmond-

Copper Age

20 unpatented

Shoshone

ID




III.

All right, title and interest in the Option to Purchase Mineral Leases dated
June 25, 2012 by and between NORTHERN ADVENTURES, INC. and HydroImaging, Inc.
relating to ten mineral leases from the State of Washington and 27 unpatented
mining claims for Ten Thousand Dollars ($10,000) and other good and valuable
consideration.  





19







--------------------------------------------------------------------------------




EXHIBIT B

ASSUMED CONTRACTS AND OBLIGATIONS




[THE SPECIFIC AGREEMENTS OF THE FOLLOWING TYPES TO BE ASSUMED SHOULD BE LISTED
HERE]  

All contracts, agreements, options to purchase mineral rights, arrangements,
licenses, work for hire agreements, employee confidentiality agreements,
instruments and documents of the SELLERS relating to the NA ASSETS or acquired
by the SELLERS entered into or issued prior to the Closing Date and which are
listed in Exhibit A, (the “ASSUMED CONTRACTS AND OBLIGATIONS”);











20





